Hardin, P. J.
After a careful perusal of the evidence found in the appeal-book, we are satisfied the surrogate was warranted in finding as a matter of fact that no fraud' was practiced upon the appellant by any of the parties to the assignment, and that he executed the same with full knowledge of its contents, and with a full appreciation of its legal effect. We are pursuaded that he was induced to execute the same “in consideration of the premises and the circumstances of the case,” as well as in consideration of the $500 paid to ¡him, and the other stipulations found in the instrument executed by him. It -was only nine days after the death of his wife when his mind settled down -upon the circumstances surrounding him, and it is very reasonable to suppose that he was moved somewhat, as many men under such circumstances would be, to let go a portion of the inheritance of his wife to her brothers and sisters. We think his assignment was his deliberate act, made with a knowledge ,of all the essential facts, and that the instrument ought to stand. We are quite well satisfied with the findings of fact made by the learned surrogate, based upon the evidence produced before, him. We are also of the opinion that the learned surrogate has correctly stated the law applicable to the case in the opinion delivered by him. That opinion meets with our approval, and we think the conclusions stated in the opinion should be sustained. Decree of the surrogate affirmed, with costs.
Follett and Martin, JJ., concurred.